JUDGMENT

                                      Court of Appeals
                               First District of Texas
                                      NO. 01-14-00354-CV

                             JAMAYALL RICHARD, Appellant

                                               V.

                 MARCELA AYALA AND MOISES AYALA, Appellees

    Appeal from the 269th District Court of Harris County. (Tr. Ct. No. 2011-43986).

       This case is an appeal from the final judgment signed by the trial court on January
31, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment finding the defendants, Marcela Ayala and Moises Ayala, liable but awarding
no damages. Accordingly, the Court reverses the trial court’s judgment and remands
the case to the trial court for a new trial.

       The Court orders that appellees, Marcela Ayala and Moises Ayala, jointly and
severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 10, 2015.
Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Brown.